Citation Nr: 1754455	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2017, the Veteran submitted a service connection claim for severe pain in the left shoulder with lost range of motion.  A June 2017 rating decision denied the claim.  The Veteran filed a NOD in October 2017.  The RO appears to be actively processing these appeals, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2017, the Veteran testified in a Video Conference hearing before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  

In its June 2011 rating decision, the RO acknowledged that the Veteran had exposure to noise due to his military occupational specialty (MOS) as a construction worker.  See June 2011 Rating Decision, p. 3.  Additionally, the Veteran is also competent to describe observable symptoms such as decreased hearing.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  Therefore, the Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.

As discussed below, although a VA examiner did not diagnose the Veteran with sensorineural hearing loss in his left ear, the finding during his examination was not sufficient for the Veteran to meet the criteria for a current hearing loss disability.  38 C.F.R. § 3.385.  Additionally, the Board notes that the same VA examiner did not find any hearing loss disability in the Veteran's right ear, again, as discussed below.

The Veteran's service treatment records are silent on bilateral hearing loss.

On the authorized audiological evaluation in April 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
15
LEFT
30
20
25
10
25

No speech recognition ability was administered for either ear on this date.  During the examination, the Veteran also reported that he had never had hearing loss or wore a hearing aid.

On the authorized audiological evaluation in January 2005 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
10
LEFT
30
30
25
10
10

No speech recognition ability was administered for either ear on this date.  The VA audiologist noted that the Veteran's exposure to impulse noise was 151 to 160 dBP, and that the Veteran had low frequency hearing loss.

On authorized audiological evaluation in July 2006 for an annual examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
20
LEFT
30
30
25
10
10

No speech recognition ability was administered for either ear on this date.  The VA audiologist noted that the Veteran did not wear personal hearing protection.

On the authorized audiological evaluation in August 2006 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
5
10
LEFT
15
5
5
15
10

No speech recognition ability was administered for either ear on this date.  

On the authorized audiological evaluation in a June 2007 annual examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-5
10
LEFT
15
5
5
15
10

In June 2009, the Veteran filled out a Post-Deployment Health Assessment.  Here, he marked that he did not have trouble hearing.

In June 2012, the Veteran submitted an undated audiological evaluation from the Martinsburg VA Medical Center (VAMC) with his request to reconsider his service-connection denial.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
20
20
20
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

In September 2016, the Veteran was afforded a Hearing Loss and Tinnitus Disability Benefits Questionnaire.  As noted above, the VA examiner found the Veteran to have normal hearing in his right ear and sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies) in his left ear.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
25
25
25
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  The VA examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service, and that according to VA guidelines, the Veteran's hearing loss was not considered a disability.  The Board notes that an etiology opinion was not required for the right ear as normal hearing was found.  

In February 2017, the Veteran testified before the undersigned at a Video Conference hearing.  He testified that he noticed hearing loss a week after he returned from active service in Iraq.  The Veteran testified that his hearing loss affected him daily and that he could not hear so that people yelled at him rather than spoke to him, or they asked him to repeat himself.  He testified that he could not hear predominately out of his left ear.  He stated that his last physician told him that his hearing loss was due to active military service, and that his hearing had progressively worsened.

Although the Veteran is shown to have in-service noise exposure, at no time during, or prior to, the pendency of the claim has the Veteran's bilateral hearing loss met VA's criteria for a hearing loss disability, i.e., that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition is less than 94 percent.  38 C.F.R. § 3.385. 

The findings on all examinations show that the Veteran did not meet the criteria for a current hearing loss disability at any point during or close to the appeal period.  38 C.F.R. § 3.385.  The Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability if pure tone thresholds or speech recognition scores fail to meet the required minimum thresholds. 

The Veteran, as a lay person, is competent to report the symptoms of hearing loss; but he is not competent to say that he has hearing loss that meets the specific criteria in § 3.385.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  As such this is a complex medical question, and the Veteran is not competent to offer a diagnosis of bilateral hearing loss disability for VA purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Absent any competent evidence of current disability, the preponderance of the evidence is against the grant of service connection for bilateral hearing loss. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss disability is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


